Citation Nr: 0116978	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death as secondary to service-connected residuals of shell 
fragment wound of the left chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from July 1966 to June 1968.  He died in 
August 1996.

In a November 1996 rating decision, the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), denied service connection for the cause of the 
veteran's death as secondary to Agent Orange exposure.  The 
appellant was notified of this decision and also of the 
denial of her claim for accrued benefits by letter that same 
month.  The appellant did not appeal these decisions within 
one year of notification.  This current matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision by the RO, which denied the 
appellant's claim seeking entitlement to service connection 
for cause of the veteran's death as secondary to service-
connected residuals of shell fragment wound of the left 
chest. 

The Board notes that the appellant indicated in her February 
2001 substantive appeal that the veteran's death was due to 
Agent Orange exposure.  As indicated above, this issue has 
been previously denied by the RO.  Inasmuch as the current 
claim as not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's death certificate shows the cause of his 
death as aggressive, wide spread malignant melanoma of the 
chest of 11/2 years duration.  Other significant conditions 
listed as contributing to death, but said to be unrelated to 
the primary cause included anemia, PVD and posttraumatic 
stress syndrome.  

3.  At the time of his death in August 1996, the veteran's 
service-connected disabilities consisted of posttraumatic 
stress disorder (PTSD), rated 100 percent disabling; shell 
fragment wound scars, left thigh and left chest, each rated 
as 10 percent disabling and residual scarring of the head, 
face, neck and right eye, rated as noncompensable.  

4.  Malignant melanoma was not manifested during service or 
within the first post-service year and is not otherwise shown 
to be related to service or a service-connected disability.  

5.  PTSD or other service-connected disability is not shown 
by competent medical evidence to have aided in or lent 
assistance to the production of the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's malignant melanoma was not incurred in or 
aggravated by his wartime service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R.§§ 3.307, 3.309 (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

The Board notes that while this case was pending in appellate 
status, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103, 5103A), became law, 
effective on November 9, 2000.  This law imposed additional 
duties and obligations on the VA in developing claims.  

However, in the present case, all pertinent medical evidence 
has been identified and the evidence so identified has been 
obtained and considered by the RO.  The appellant has been 
informed of the type of evidence needed to establish her 
claim as she was furnished copies of pertinent rating actions 
in November 1996, July 1998 and August 1999.  The appellant 
was also furnished a statement of the case (SOC) that covered 
the entire appeal period and from her initial claim in 
October 1996 to the issuance of the SOC in December 1999.  It 
is neither suggested by the appellant nor is it shown in the 
record that additional evidentiary or procedural development 
would be beneficial in this case.  Thus, the record shows 
that the appellant has been made aware of the evidence 
considered by the RO and the bases for its decision.  The 
veteran's physical condition, his service connected 
disabilities and the disabilities causing or contributing to 
death are well established in the present record and further 
development in this regard would serve no useful purpose.  

On review, the Board finds the present record to be complete 
and that the RO has furnished all relevant information 
necessary to allow for the successful pursuit of the appeal.  
There is no indication that there is any additional 
evidentiary or procedural development including under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), that would possibly benefit the 
appellant in the prosecution of her claim.  Accordingly, the 
case is ready for appellate review at this time without a 
need for further development.

Factual Background

Service medical records are negative for the presence of 
malignant melanoma.  Post service records show the onset of 
malignant melanoma to have been many years after service 
discharge and approximately 11/2 years prior to the veteran's 
death in 1996.  

The veteran's PTSD was rated as 30 percent disabling from 
1988 to February 1995, when it was increased to 100 percent.  
Pertinent medical records show that the veteran was 
hospitalized for his PTSD in February-March 1995, but from 
hospital discharge to the time of his death in August 1996, 
the veteran's principal treatment was for his malignant 
melanoma.  There is no indication in these medical treatment 
records that the veteran's PTSD interfered with his terminal 
treatment or that his PTSD contributed to or was in any way 
instrumental in his death.  

An August 1999 medical opinion by N. G. Irani, M. D., a 
rating board physician, considered the appellant's claim that 
the veteran's malignant melanoma was the result of retained 
shrapnel fragments in his chest, but the physician found 
there was no etiological relationship as claimed.  Dr. Irani 
noted that the veteran was seen in the emergency room on 
February 22, 1995 for a rapidly growing lesion on the right 
side of the chest wall in one month with itching and 
bleeding.  He stated that the pathology report from the 
lesion biopsy showed high grade malignant spindle cell tumor 
proliferated at the basal layer of the epidermis, was at 
least 8.0 millimeters in thickness, malignant melanoma.  Dr. 
Irani concluded that the retained shrapnel was on the left 
side of the chest, while the malignant melanoma had its 
origin on the right side, which shows no etiologic relation.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  

If not shown in service, service connection may be granted 
for malignant melanoma if shown disabling to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. 
§§ 3.307, 3.309 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).  

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Malignant Melanoma

As is evident from the above summary of the evidence 
contained in the claims folder, the cause of the veteran's 
death was malignant melanoma.  However, the service medical 
records are negative as to the presence of malignant melanoma 
and there is no showing of malignant melanoma during the 
first post-service year.  There also is no showing of any 
pertinent problems or findings over the years from 1968 until 
the mid-1990s when malignant melanoma was first identified.  
Thus, there is no competent medical evidence of record 
tending to show that malignant melanoma was incurred in 
service or was present during the initial post-service year.  

While the appellant contends that the cause of death, 
malignant melanoma, resulted from service, she has submitted 
no competent medical evidence or opinion in this regard and 
such is not otherwise shown in the record.  There is no 
competent medical evidence of record relating malignant 
melanoma to the veteran's period of service on any basis or 
establishing its presence within one year of service 
discharge. 

Further, the appellant's claim that the malignant melanoma 
arose as a result of retained shrapnel in the veteran's chest 
is also not supported by any competent medical evidence of 
record.  In fact, a medical opinion obtained to consider this 
theory of entitlement came to the opposite conclusion.  The 
opinion found that there was no etiological relationship 
between the veteran's retained shell fragments of the chest 
and the subsequently developing malignant melanoma.  Thus, 
there is no competent medical evidence or opinion to support 
the appellant's claim that service-connected retained 
shrapnel was the source of the malignant melanoma.  The 
evidence does not show that malignant melanoma is proximately 
due to or the result of the veteran's retained shrapnel 
fragments. 

Thus, the allegations of the appellant relating the malignant 
melanoma, first identified in the mid-1990s, to service or 
service-connected disability are unsupported by competent 
medical evidence or opinion and are not sufficient to support 
her claim for service connection for cause of the veteran's 
death.  The only evidence tending to support her claim is her 
own self-serving statement.  As a lay person, the appellant 
is not competent to offer a medical opinion on the etiology 
of the malignant melanoma or to link the malignant melanoma 
to service or service connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, there is no 
competent medical evidence of record that tends to show that 
the malignant melanoma that caused the veteran's death was of 
service origin on any basis.  

Service-Connected Disabilities

To establish service connection for the cause of the 
veteran's death based on his service-connected disabilities, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the present case, 
the veteran's service-connected residual scarring would fall 
into this category.  It is neither contended nor shown by 
competent medical evidence of record that there is any 
relationship between the veteran's residual scarring and his 
death due to malignant melanoma.  

In the same category, would be service-connected disease or 
injuries of any evaluation (even though evaluated as 100 
percent disabling), but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.  Here, the veteran's 
service-connected PTSD, while evaluated as 100 percent 
disabling, is not shown to have adversely affected a vital 
organ or to have been of a progressive or debilitating 
nature.  A careful review of the veteran's pertinent medical 
treatment records shows no indication that the veteran's PTSD 
either caused or contributed to his death.  There is no 
indication that his PTSD impeded his treatment during his 
terminal illness.  There also is no showing of any 
debilitating effects or general impairment of health 
resulting from PTSD that would render him materially less 
capable of resisting the effects of the malignant melanoma 
which caused death.  While PTSD was noted on the death 
certificate, there is no indication in the pertinent medical 
records that the veteran's PTSD either caused or contributed 
substantially or materially to his death.  

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately. Accordingly, the claim for service 
connection for cause of the veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

